Citation Nr: 0817426	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-11 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
tinnitus.  


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel







INTRODUCTION

The veteran had active service from January 1980 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
VA Regional Office (RO) in Houston, Texas which granted an 
evaluation of 10 percent for tinnitus.  

The RO's October 2004 rating decision also determined that 
the veteran's service connection claims regarding a left knee 
and a left shoulder disorder would remain denied for failure 
to submit new and material evidence.  The veteran filed a 
timely Notice of Disagreement on all three claims.  However, 
in March 2006 the RO issued a rating decision which granted 
service connection for both the left knee and the left 
shoulder disability.  The Form 9 filed by the veteran in 
April 2006 appealed only the issue of an increased rating for 
tinnitus.  


FINDINGS OF FACT

1.  The veteran's tinnitus was assigned a 10 percent rating, 
the maximum rating authorized under Diagnostic Code 6260.

2.  The evidence does not show that the veteran's tinnitus 
has caused marked interference with the veteran's employment 
or requires frequent periods of hospitalization rendering 
impractical the use of regular schedular standards.


CONCLUSION OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2007). 

2.  Referral of the claim for a higher initial rating for 
tinnitus on an extraschedular basis is not warranted.  38 
C.F.R. § 3.321(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of letter from the RO to the 
veteran dated in May 2005.  The RO provided the requisite 
notification regarding the disability evaluation or the 
effective date that could be assigned in March 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).   In that decision, the Court stated that for an 
increased compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the VA notify the claimant that to 
substantiate a claim the claimant must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the VA must provide at lease 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355, Slip op. at 5-6.  

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, the veteran is represented by a 
Veterans' Service Organization recognized by the VA, and the 
Board presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
those contained in Part 4, the Schedule for Rating 
Disabilities, contained in Title 38 of the Code of Federal 
Regulations.  In addition, the veteran and his representative 
were provided copies of the Statement of the Case, which 
contained a list of all evidence considered, a summary of 
adjudicative actions, all pertinent laws and regulation, 
including the criteria for evaluation of the veteran's 
disability, and an explanation for the decision reached.  In 
the Board's opinion all of the above demonstrates actual 
knowledge on the part of the veteran and his representative 
of the information to be included in the more detailed notice 
contemplated by the Court.  As such, the Board finds that the 
veteran is not prejudiced based on this demonstrated actual 
knowledge.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept informed of 
the RO's actions in this case by way of the Statement of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.

The veteran underwent an audiologic examination by a private 
physician in June 2004.  At that time the veteran reported a 
history of military noise exposure and occasional low-level 
tinnitus since leaving the service.  The physician's 
diagnosis was mild to moderate sensorineural hearing loss 
with occasional bilateral low-level tinnitus.  The physician 
further stated that the etiology of the tinnitus was due 
primarily, greater than 50 percent, to military noise 
exposure.  

In March 2005 the veteran filed a Form 9 in which he 
discussed his tinnitus problem.  Specifically, the veteran 
stated that the noise in his ears was driving him crazy and 
that his family was always telling him not to talk so loud or 
to turn the television or the radio down.  The veteran also 
stated that the noise and ringing in his ears wakes him up 
several times a night.  In an April 2006 statement, the 
veteran reiterated that the noise was driving him crazy and 
that he had to keep the television on at night so he could 
sleep.  

Diagnostic Code 6260 provides a 10 percent disability rating 
for recurrent tinnitus.  Note 2 provides that only a single 
rating for recurrent tinnitus may be assigned, whether the 
sound is perceived in one ear, both ears, or in the head.  38 
C.F.R. § 4.87.

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

A review of the file indicates that in April 2006 the veteran 
requested a hearing before the Board in Washington, D.C. and 
was notified at his address of record that that his hearing 
was scheduled to take place in December 2006.  Unfortunately, 
the veteran did not attend that hearing.  As such, the record 
contains no evidence regarding what effect, if any, the 
veteran's tinnitus has on the veteran's employment.  
Additionally, the medical record contains no evidence which 
would suggest a marked interference with employment or 
frequent periods of hospitalization.  As such, the Board 
concludes that the evidence in this matter does not support a 
finding that the veteran's tinnitus presents such an unusual 
or exceptional disability picture such that the application 
of the regular schedule would be rendered impracticable.  

Because the veteran has been in receipt of the maximum 
schedular rating available for tinnitus since the grant of 
service connection, and because the criteria for referral for 
an extraschedular evaluation have not been met, the Board 
finds that an evaluation in excess of 10 percent is not 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260.  


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


